NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  JOSEPH MISSMAN, Petitioner/Appellant,

                                        v.

            PATRICIA ROSE PETERSON, Respondent/Appellee.

                           No. 1 CA-CV 16-0323 FC
                               FILED 3-9-2017


           Appeal from the Superior Court in Maricopa County
                         No. FC2015-090149 SE
            The Honorable Justin Beresky, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Joseph Missman, Chandler
Petitioner/Appellant

Ellsworth Family Law, P.C., Phoenix
By Spencer T. Schiefer
Counsel for Respondent/Appellee
                         MISSMAN v. PETERSON
                          Decision of the Court



                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Margaret H. Downie joined.


B E E N E, Judge:

¶1           Joseph Missman (“Father”) appeals from the superior court’s
order regarding parenting time. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           Father and Patricia Peterson (“Mother”) were not in a
relationship when they conceived a child (“Child”) in December 2013.
After learning that Mother was pregnant, Father denied paternity and
informed Mother that he was unwilling to help raise Child.

¶3           Father did not attempt to reestablish contact with Mother
until five months after Child was born, when on January 22, 2015, he filed
a Petition for Court Order for Paternity. Father petitioned for equal
parenting time and joint legal decision-making authority. Following an
August 2015 hearing, paternity was established, and Father was granted
supervised parenting time pending a full hearing on his petition.

¶4            A hearing was held on April 5, 2016, at which Father
testified about his ability to properly care for Child and his willingness to
co-parent with Mother. Mother testified that she could not completely
trust Father because of his failure to accept responsibility as a parent
during her pregnancy and for several months after Child was born.
Mother expressed a willingness to grant Father more parenting time, but
wanted Father’s visitation with Child to increase gradually.

¶5            The superior court awarded Father unsupervised parenting
time, which started at one day a week, but expanded to three days and
two nights per week by September 1, 2016. The parenting time was
structured to accommodate Father’s work schedule.




                                     2
                         MISSMAN v. PETERSON
                          Decision of the Court

¶6            Father timely appealed the superior court’s determination of
parenting time. This court has jurisdiction pursuant to Arizona Revised
Statutes (“A.R.S.”) sections 12–120.21(A)(1) (2017) and –2101(B) (2017). 1

                              DISCUSSION

¶7             We review the superior court’s order regarding parenting
time for an abuse of discretion. Hart v. Hart, 220 Ariz. 183, 185, ¶ 8 (App.
2009). The superior court abuses its discretion if no evidence supports its
decision, Pridgeon v. Superior Court, 134 Ariz. 177, 179 (1982), or if it
commits an error of law in exercising its discretion. Grant v. Ariz. Pub.
Serv. Co., 133 Ariz. 434, 455-56 (1982). In a contested parenting time case,
the superior court must “make specific findings on the record about all
relevant factors and the reasons for which the decision is in the best
interest of the child.” A.R.S. § 25-403(B) (2017). A court’s failure to make
these findings constitutes an abuse of discretion. In re Marriage of Diezsi,
201 Ariz. 524, 526, ¶ 5 (App. 2002).

¶8            Father argues on appeal that the superior court granted him
insufficient parenting time because it did not properly weigh the evidence
in accordance with A.R.S. § 25-403 and Arizona public policy.

¶9             In weighing the factors under § 25-403, the superior court
found that Child was bonding well with both parents and that both
parents are capable of properly caring for Child. The superior court did
note, however, that Father refused to support Mother during her
pregnancy and was absent for five months after Child was born.
Balancing the evidence, the superior court found that it was in Child’s best
interest to grant Father unsupervised parenting time, gradually increasing
his time with Child over a five month period. The superior court
considered all relevant § 25-403 factors in determining parenting time and
reasonable evidence supported its findings.

¶10           Father finally argues that because Arizona public policy
supports maximizing parenting time for both parents, the superior court
erred by not granting him equal parenting time with Mother. In support
of his argument, Father cites A.R.S. §§ 25-103(A) (2017) (law supports
strong families), 25-103(B) (“it is in a child’s best interest . . .[t]o have
substantial, frequent, meaningful and continuing parenting time with


1      Absent material revision after the relevant date, we cite the current
version of a statute unless otherwise stated.



                                     3
                         MISSMAN v. PETERSON
                          Decision of the Court

both parents”), and 25-403.02(B) (2017) (plan that maximizes parenting
time consistent with “child’s best interest”). Although parents have a
fundamental right to exercise custody and control over their children, that
right is tempered by what is in that child’s best interest. Baker v. Meyer,
237 Ariz. 112, 114, ¶ 6 (App. 2015). Here, the superior court’s order
thoroughly addressed each of the relevant factors set forth in § 25-403
when determining what was in the best interest of Child, and this court
will not re-weigh that evidence. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203
Ariz. 278, 282, ¶ 12 (App. 2002).

                              CONCLUSION

¶11           For the foregoing reasons, we affirm the superior court’s
order.

¶12          In our discretion, we decline Mother’s request for attorney’s
fees on appeal pursuant to A.R.S. §§ 25–324 (2017) and 25-809(G) (2017).




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4